Order entered December 8, 1965, denying defendant’s motion to dismiss certain causes of action in the second amended complaint, unanimously modified, on the law, to the extent of dismissing the second and third causes of action with leave to replead the third cause of action, and, as so modified, affirmed, without costs or disbursements. The second cause of action for an injunction based on prior conduct is academic. The third cause of action fails to state ultimate facts and is conclusory in nature.
Concur — Botein, P. J., Rabin, McNally, Stevens and Steuer, JJ.